NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            MAR 11 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MIGUEL SANTILLAN-AVILEZ,                         No. 10-70296

              Petitioner,                        Agency No. A095-718-439

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 15, 2013**
                                Pasadena, California

Before: BERZON and WATFORD, Circuit Judges, and RAKOFF, Senior District
Judge.***

       Miguel Santillan-Avilez contends the Board of Immigration Appeals (BIA)

and the immigration judge (IJ) should have applied the modified categorical

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
analysis to determine whether Santillan’s California conviction for possession of a

controlled substance rendered him ineligible for cancellation of removal. But

Santillan never put the BIA on notice of this issue, because he never mentioned it

in his notice of appeal or his brief to the BIA. See Figueroa v. Mukasey, 543 F.3d

487, 492 (9th Cir. 2008). Nor did the BIA review and discuss the issue in its

decision affirming the IJ’s order. Accordingly, Santillan’s failure to exhaust his

administrative remedies deprives us of subject-matter jurisdiction. See 8 U.S.C. §

1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION DISMISSED.




                                          2